UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 20, 2015 Mobivity Holdings Corp. (Exact name of registrant as specified in its charter) Nevada 000-53851 26-3439095 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 58 West Buffalo Road, Suite 200 Chandler, AZ 85225 (Address of principal executive offices) (zip code) (866) 622-4261 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 20, 2015, the board of directors of Mobivity Holdings Corp. (the “Company”) appointed Tom Akin to the Company’s board of directors to serve as a director of the Company until the next annual meeting of the stockholders of the Company and until his successor is elected and qualified or until his earlier resignation or removal. Mr. Akin, age 62, has been the Managing General Partner of Talkot Partners I, Talkot Partners II, LLC, Talkot Crossover Fund, LP, and Talkot Capital LLC since 1996. Mr. Akin served as the ChiefExecutive Officer of Dynex Capital Inc. from February 4, 2008 to 2013. Mr. Akin had been with Merrill Lynch and Co., and served as the Managing Director of the Western United States for Merrill LynchInstitutional Services from 1991 to 1994 and as Regional Directorof the San Francisco and Los Angeles regions for Merrill Lynch Institutional Services from 1981 to 1991. Mr. Akin had been with SalomonBrothers from 1978 to 1981. He has served as Executive Chairman of Dynex Capital Inc. since January 1, 2014 and has served as its Chairman since May 30, 2003.Mr. Akin holds a B.A. in Biology from the University of California at Santa Cruz and an M.B.A.from the University of California at Los Angeles. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOBIVITY HOLDINGS CORP. March 26, 2015 By: /s/Dennis Becker Dennis Becker, Chief Executive Officer
